Stephens, J.
1. An accusation under Section 682 of the Penal Code, charging the offense of bastardy, which fails to allege distinctly that the defendant is the father of a bastard child, is fatally defective. A recital in the accusation that the prosecutrix had made an affidavit before a justice of the peace that the defendant was the father of a bastard child does not amount to an allegation that the defendant is the father of such child. Locke v. State, 3 Ga. 534; Hudson v. State, 104 Ga. 723 (30 S. E. 947).
2. The motion in arrest of judgment should have been sustained.

Judgment reversed.


Broyles, P. J., and Bloodworth, J., concur.